Case 3:16-cv-01345-AWT Document 342-4 Filed 03/04/21 Page 1 of 3




                     Exhibit 124
      Case 3:16-cv-01345-AWT Document 342-4 Filed 03/04/21 Page 2 of 3




                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF CONNECTICUT

 JOSEPH VELLALI et al.,

                            Plaintiffs,            Civil Action No.:
 v.                                                3:16-cv-01345 (AWT)

 YALE UNIVERSITY AND MICHAEL A.
 PEEL et al.,

                            Defendants.


 PLAINTIFFS’ SECOND SUPPLEMENTAL RULE 26(a)(1) DISCLOSURES

      Plaintiffs Joseph Vellali, Nancy S. Lowers, Jan M. Taschner, and James

Mancini (“Plaintiffs”) provide the following supplemental disclosures under Federal

Rule of Civil Procedure 26(a)(1):

      3.       A computation of each category of damages claimed by the disclosing

party, unless privileged or protected from disclosure, on which each computation is

based, including materials bearing on the nature and extent of injuries suffered:

                     SECOND SUPPLEMENTAL RESPONSE

      Plaintiffs hereby incorporate their Rule 26(a)(1) Disclosures dated July 13,

2018 and April 1, 2019 herein. The following is provided in addition to said

disclosures.

      Plaintiffs incorporate the Confidential Expert Reports of Al Otto, Daniel

Alexander, Ty Minnich, Wendy Dominguez, and Dr. Gerald Buetow issued on

August 19, 2019 providing computations of damages claimed by Plaintiffs.
      Case 3:16-cv-01345-AWT Document 342-4 Filed 03/04/21 Page 3 of 3




August 21, 2019                     /s/ Alexander L. Braitberg
                                    SCHLICHTER BOGARD & DENTON LLP
                                    Jerome J. Schlichter (phv01476)
                                    Heather Lea, (phv08416)
                                    Andrew D. Schlichter (phv09955)
                                    Sean E. Soyars (phv08419)
                                    Joel D. Rohlf (phv09849)
                                    Alexander L. Braitberg (phv09929)
                                    100 South Fourth Street, Suite 1200
                                    St. Louis, Missouri 63102
                                    (314) 621-6115, (314) 621-7151 (fax)
                                    jschlichter@uselaws.com
                                    hlea@uselaws.com
                                    aschlichter@uselaws.com
                                    ssoyars@uselaws.com
                                    jrohlf@uselaws.com
                                    abraitberg@uselaws.com

                                    Stuart M. Katz (ct12088)
                                    Cohen and Wolf, P.C.
                                    1115 Broad Street
                                    Bridgeport, CT 06604
                                    Telephone: (203) 368-0211
                                    Facsimile: (203) 337-5505
                                    skatz@cohenandwolf.com

                                    Attorneys for Plaintiffs




                         CERTIFICATE OF SERVICE

   On August 21, 2019, I caused a copy of this document to be served on
Defendants’ counsel via email.
                                      /s/ Alexander L. Braitberg
                                      Alexander L. Braitberg
